PER CURIAM.
David Allen Hall appeals his convictions and 825-year total sentence on 10 counts of promoting child pornography and 45 counts of possessing child pornography. As the State properly concedes, the trial court erred by imposing a $150 investigative fee payable to the Daytona Beach Police Department without any request for the fee from the Department. See § 938.27, Fla. Stat. (2014) (“In all criminal and violation-of-probation or community-control cases, convicted persons are liable for payment of the costs of prosecution, including investigative costs incurred by law enforcement agencies ... if requested by such agencies.” (emphasis added)). As such, we remand with directions that the $150 fee be stricken. We affirm without elaboration as to all other issues.
AFFIRMED; REMANDED WITH INSTRUCTIONS.
LAWSON, C.J., TORPY and WALLIS, JJ., concur.